 
 
V 
108th CONGRESS
2d Session
H. R. 4890 
IN THE HOUSE OF REPRESENTATIVES 
 
July 21, 2004 
Mr. Davis of Illinois introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
For the relief of Roger Paul Robert Kozik. 
 
 
1.Waiver of certain naturalization requirements for Roger Paul Robert Kozik
(a)English language requirementNotwithstanding his inability to satisfy the requirements of section 312(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1423(a)(1)), relating to knowledge and understanding of the English language, Roger Paul Robert Kozik shall be deemed eligible for naturalization upon the filing of the appropriate application if otherwise qualified under such Act.
(b)Civics requirementRoger Paul Robert Kozik may satisfy the requirements of section 312(a)(2) of such Act (8 U.S.C. 1423(a)(2)) by demonstrating in his native language the knowledge and understanding described in such section.
(c)Deadline for application and payment of feesSubsections (a) and (b) shall apply only if the application for naturalization is filed with appropriate fees not later than 2 years after the date of the enactment of this Act.  
 
